Citation Nr: 1742785	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-05 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial increased rating for trauma or stressor related disorder (previously evaluated as posttraumatic stress disorder (PTSD)), currently rated 30 percent disabling. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which implemented a Board decision grant of service connection for PTSD and assigned a 10 percent disability rating, effective August 31, 2011 the date of claim.  The Veteran timely appealed the initial rating assigned.

In a January 2016 rating decision, the RO assigned a 30 percent rating effective the date of the claim, and recharacterized the claim on appeal as "other trauma or stressor related disorder."  As the rating awarded does not represent the maximum rating available for this disability, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Entitlement to a TDIU has been raised as part and parcel of the rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1. From August 31, 2011 effective date of the grant of service connection, the evidence is approximately evenly balanced as to whether the level of impairment caused by the symptoms of the Veteran's trauma or stressor related disorder most nearly approximated occupational and social impairment with deficiencies in most areas.

2. From August 31, 2011 effective date of the grant of service connection, the preponderance of the evidence reflects that the symptoms and overall level of impairment caused by the symptoms of the Veteran's trauma or stressor related disorder did not more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but not higher, for trauma or stressor related disorder, have been met from August 31, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3., 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, certain mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The Veteran has demonstrated a complex psychiatric disability picture over this period.  Clinicians have assessed and excluded various diagnoses.  In general, his psychiatric symptoms during this period appear attributable to service-connected trauma or stressor related disorder (previously evaluated as PTSD) are not clearly separable from his non-service connected disabilities (major depressive disorder (MDD) and a cognitive disorder).  Mittleider v. West, 11 Vet. App. 181 (1998). Thus, all psychiatric symptoms are considered part of the service-connected trauma or stressor related disorder.

The Veteran's trauma or stressor related disorder, is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, the general rating formula for mental disorders.  Under this diagnostic code, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.
 
A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran was afforded a VA examination in November 2011.  It was noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; symptoms controlled by medication.  The Veteran reported relationship problems with his parents, but a good relationship with his siblings and spouse.   Anxiety was noted.  As for functional impact, he did not report any employment problems.  A functional opinion was not provided.

Post-service private records document treatment for PTSD, a cognitive disorder, and moderate recurrent major depression.  In a May 2012 letter, a private mental health physician noted that the Veteran had severe PTSD and major depression.  The physician indicated that he treated the Veteran for symptoms of aggravation, vivid depression and flashbacks.  The Veteran also had episodes of difficulty with interests, mood, sleep, energy, appetite, self-esteem, concentration, and suicidal thoughts.   In May 2012, the Veteran reported an increase in anxiety and memory problems.  For example, he reported that his spouse reminds him what day it is, and what their plans are for the next day.  On mental status examination, it was noted that he was nicely groomed, alert, cooperative and pleasant.  His insight and judgment were intact and he denied psychotic or suicidal ideations.  In November 2012, the Veteran reported an increase in depression due to family conflict and marital difficulties.  A decrease in self-esteem, energy, concentration, and suicidal thoughts was noted.  A mental status examination was normal.  In March 2013, the Veteran reported a decrease in energy, self-esteem, and a depressed mood with concentration problems.  He reported having a good relationship with his spouse, but an inconspicuous relationship with his mother-in-law.  In June 2013, he reported a depressed mood, self-esteem, problems with concentration and suicidal thoughts but no suicidal intent or plan.  He also reported an increase in irritability, anger and aggravation attributed to a social relationship with a neighbor's  son.  On mental status examination, grooming and hygiene were adequate.  Orientation, memory, attention, and language were at their usual baseline.  The Veteran had an appropriate mood and effect, intact judgment and insight, normal speech and normal thought process.  July 2013 private treatment records note a depressed mood, self-esteem, lack of concentration, and passive thoughts of death.  The Veteran reported intrusive thoughts about the war.  The mental status examination showed no changes in comparison to the June 2013 visit.

The Veteran was afforded a VA PTSD examination in April 2013.  It was noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; symptoms controlled by medication.  He had symptoms of difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.   Additional symptoms of depressed mood and chronic sleep impairment were noted.  On mental status examination, he was alert and oriented, casually dressed with a disheveled appearance attributed to being unshaven.  He had verbose speech, tangential thought process, and a mildly constricted affect.  His mood was apprehensive and he described ongoing suicide plans, but denied hallucinations, delusions, paranoid ideation, or homicidal ideation.  The examiner noted that the Veteran's credibility of self-reported symptoms was diminished due to inconsistencies with PTSD symptoms reported during the November 2011 VA examination.  The examiner concluded that the Veteran's report reflected an over-endorsement of symptoms.  As for functional impact, the Veteran reported that he previously worked as a licensed practical nurse, but has since retired.  A functional opinion was not provided.

In July 2013 correspondence, submitted by the Veteran's representative, he reported continuing flashbacks, nightmares, intrusive thoughts, and problems interacting with prior VA examiners.  He also reported suicidal thoughts.  See also, February 2012 Notice of Disagreement, May 2012 Informal Conference Report.

At a March 2015 hearing, the Veteran reported having good and bad days with respect to PTSD symptoms.  He testified to having nightmares, intrusive thoughts, and flashbacks.  He reported mood disturbance and difficulty talking to his spouse and children.  He also reported that he previously worked as a nurse, retired four years ago, and has since been working on a volunteer basis.  However, he could no longer volunteer because of his psychiatric disability.  Specifically he reported that he stopped volunteering due to flashbacks.

The Veteran was afforded a VA examination in January 2016.  The Veteran reported being married for 58 years and having a good relationship with family and friends.  Symptoms of depressed mood, anxiety, and chronic sleep impairment were noted.  On behavioral examination, he was alert and oriented, appropriately dressed with good eye contact, cooperative, and speech and thought content were unremarkable.  He denied panic attacks, anxiety, manic symptoms, suicidal or homicidal ideations, or psychosis.  The examiner concluded that the Veteran had mild occupational and social impairment with symptoms which decrease work efficiency and the ability to perform occupational tasks during periods of significant stress.  As for functional impact, the Veteran reported that he previously worked as a nurse and retired in 2010.  A functional opinion was not provided.

August 2016 VA psychiatric records note a history of depression and a cognitive impairment.  The Veteran has a history of cancelling medical appointments, and was found to have a major neurocognitive disorder as well as a reading disorder.  The Veteran reported getting lost while traveling to the scheduled appointment.  He also reported symptoms of intense nightmares and poor memory.  The Veteran's mental status examination was normal with the exception of a poor memory.  An assessment of PTSD, MDD, and dementia was provided.  It was noted that MDD was recurrent and moderate with prominent irritability.  November 2016 VA treatment records document the Veteran's complaints of nightmares.

Throughout the appeal period, treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  The competent, credible evidence of record shows that the Veteran is shown to experience occupational and social impairment with deficiencies in most areas, including family relations, thinking, and mood, due to symptoms as suicidal thoughts and plans.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (the language of the general rating formula indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  He has exhibited symptoms of impairment of short-term memory; near-continuous depression affecting the ability to function appropriately and effectively; irritability; difficulty in adapting to stressful circumstances; and difficulty in establishing and maintaining effective social relationships.  The evidence is thus approximately evenly balanced as to whether the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, more nearly approximates thee criteria for a 70 percent disability evaluation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent for PTSD for the entirety of the appeal period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that a higher, 100 percent rating is not, however, warranted, during any period because his symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  The Veteran had few if any of the symptoms listed in the criteria for a 100 percent rating.  Throughout the appeal period, mental status examinations were generally normal.  See November 2011 VA Examination Report; November 2012, June 2013, and July 2013 Private Treatment Records; January 2016 and August 2016 VA Examination Reports.  He was casually dressed with good eye contact, alert and oriented in all spheres and had normal speech with good insight and judgment.  He appeared disheveled one time, which was attributed to being unshaven, but there was no evidence of intermittent inability to perform the activities of daily living.  There was no evidence of gross impairment in thought processes, delusions or hallucinations, inappropriate behavior or persistent danger of hurting self or others.  Although on April 2013 VA examination, symptoms of verbose speech, and exaggerated startle response were noted, the examiner concluded that the Veteran reported an over endorsement of symptoms.  While the VA examiner's characterization is not binding on the Board, it is consistent with the evidence of record.  VA and private treatment records document reports of suicidal thoughts, but not grossly inappropriate behavior.  Moreover, the Veteran indicated he had a good relationship with his siblings and spouse, thus reflecting that the overall level of impairment did not more nearly approximate total social impairment.  Thus, the symptoms and overall impairment caused by the Veteran's service-connected trauma or stress related disorder did not more nearly approximate the total occupational and social impairment listed in the criteria for a 100 percent rating and the evidence was not evenly balanced on this question.  An initial rating of 100 percent is therefore not warranted for the Veteran's trauma or stress related disorder and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In addition, the above evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal. The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  

The discussion above reflects that the symptoms of the Veteran's trauma or stress related disorder are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as well as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's trauma or stress related disorder are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.   

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, throughout the appeal period, an initial rating of 70 percent, but no higher, is warranted for the Veteran's trauma or stress related disorder.  Reasonable doubt has been resolved in the Veteran's favor in assigning this rating, and the benefit of the doubt doctrine is not otherwise for application because the preponderance of the evidence is against a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for trauma or stress related disorder, is granted from August 31, 2011, subject to controlling regulations governing the payment of monetary awards.


REMAND

As to the issue of entitlement to a TDIU, at the March 2015 Board hearing, the Veteran requested consideration of entitlement to TDIU benefits due to his service-connected trauma or stress related disorder, if applicable.  He also reported that he previously worked as a nurse, retired four years ago, and has since been working on a volunteer basis.  However, he can no longer volunteer because of his psychiatric disability.  Specifically he reported that he stopped volunteering due to flashbacks.  Given that the Veteran seeks the highest rating possible for his PTSD and there is evidence of unemployability due to PTSD, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the claim for a higher initial rating for PTSD. Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for increased evaluation).

Moreover, pursuant to the above decision, the Veteran has one service-connected disability, trauma or stress related disorder, rated at 70 percent disabling.  Thus, as he meets the percentage requirement, he is eligible for consideration of a scheduler TDIU.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

As the AOJ has not had an opportunity to develop and adjudicate this issue in the first instance, to include providing the Veteran with the formal TDIU application form (VA Form 21-8940), a remand is warranted.

Accordingly, the this claim is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Develop and adjudicate the issue of entitlement to a TDIU, to include providing the Veteran with the formal TDIU application form (VA Form 21-8940).

2. After undertaking any other development deemed appropriate, readjudicate the claim remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


